Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hong "Tracy" Zou, Ph. D. (reg. no. 58738) on 12/16/2021.

The claims have been amended as follow:

1-17.	(Cancelled)

18.	(Currently amended) A method comprising:	receiving, by a first network device of a virtual extensible local area network (VXLAN) on a first link, a first VXLAN packet sent by a second network device, the VXLAN comprising the first network device and the second network device, the first network device connected to the second network device through a VXLAN tunnel, and the VXLAN tunnel comprising the first link and a second link, wherein the first VXLAN packet comprises a first sequence number and a first service packet, and the first sequence number indicates a location of the first service packet in a plurality of service packets;	decapsulating, by the first network device, the first VXLAN packet;	receiving, by the first network device on the second link, a second VXLAN packet sent ; and
	wherein the method further comprises:	when the first network device determines that the second service packet is not the next service packet of the first service packet in the first VXLAN packet that has been decapsulated by the first network device, storing, by the first network device, the second VXLAN packet in a memory.
19.	(Cancelled)	
20.	(Currently amended) The method according to claim [[19]]18, wherein the method further comprises:	determining, by the first network device, whether a third VXLAN packet is stored in the memory, wherein the third VXLAN packet is a VXLAN packet received by the first network device on the first link or the second link, the third VXLAN packet comprises a third sequence number and a third service packet, the third sequence number indicates a location of the third service packet in the plurality of service packets, and the third service packet is the next service packet of the first service packet in the first VXLAN packet that has been decapsulated by the first network device; and
21.	(Currently amended) The method according to claim [[19]]18, wherein the method further comprises:	when residence time of a fourth VXLAN packet in the memory is greater than or equal to a first time threshold, determining, by the first network device, whether a value of a fourth sequence number is less than a value of a sequence number comprised in another VXLAN packet stored in the memory, and determining, by the first network device, whether the value of the fourth sequence number is greater than a value of the first sequence number in the first VXLAN packet that has been decapsulated by the first network device, wherein the fourth VXLAN packet is a VXLAN packet received by the first network device on the first link or the second link, the fourth VXLAN packet comprises the fourth sequence number and a fourth service packet, and the fourth sequence number indicates a location of the fourth service packet in the plurality of service packets; and	when the first network device determines that the value of the fourth sequence number is less than the value of the sequence number comprised in the another VXLAN packet stored in the memory, and the value of the fourth sequence number is greater than the value of the first sequence number in the first VXLAN packet that has been decapsulated by the first network device, decapsulating, by the first network device, the fourth VXLAN packet.
22.	(Currently amended) The method according to claim [[19]]18, wherein the method further comprises:	when residence time of a fourth VXLAN packet in the memory is greater than or equal to a first time threshold, determining, by the first network device, whether a value of a fourth sequence number is greater than a value of a sequence number comprised in another VXLAN packet stored in the memory, wherein the fourth VXLAN packet is a VXLAN packet received by 
23.	(Currently amended) The method according to claim [[19]]18, wherein the method further comprises:	when residence time of a fourth VXLAN packet in the memory is greater than or equal to a first time threshold, determining, by the first network device, whether a value of a fourth sequence number is less than a value of a sequence number comprised in another VXLAN packet stored in the memory, and determining, by the first network device, whether an absolute value of a difference between the value of the fourth sequence number and a value of the first sequence number in the first VXLAN packet that has been decapsulated by the first network device is greater than a first sequence number threshold, wherein the fourth VXLAN packet is a VXLAN packet received by the first network device on the first link or the second link, the fourth VXLAN packet comprises the fourth sequence number and a fourth service packet, the fourth sequence number indicates a location of the fourth service packet in the plurality of service packets, and a range of the first sequence number threshold is [0.5N, N], wherein N indicates an upper limit value of a sequence number in a VXLAN packet sent by the second network device; and	when the first network device determines that the value of the fourth sequence number is less than the value of the sequence number comprised in the another VXLAN packet stored 
24.	(Previously presented) The method according to claim 18, wherein	the first VXLAN packet further comprises an identifier of a first data flow, and the first data flow comprises the plurality of service packets.
25.	(Currently amended)	A first network device in a virtual extensible local area network (VXLAN), wherein the first network device comprises:	a receiver, configured to receive, on a first link, a first VXLAN packet sent by a second network device in the VXLAN, the first network device connected to the second network device through a VXLAN tunnel, and the VXLAN tunnel comprising the first link and a second link, wherein the first VXLAN packet comprises a first sequence number and a first service packet, and the first sequence number indicates a location of the first service packet in a plurality of service packets; and	a processor, configured to decapsulate the first VXLAN packet; wherein	the receiver is further configured to receive, on the second link, a second VXLAN packet sent by the second network device, wherein the second VXLAN packet comprises a second sequence number and a second service packet, and the second sequence number indicates a location of the second service packet in the plurality of service packets;	after the processor decapsulates the first VXLAN packet, the processor is further configured to determine whether the second service packet is a next service packet of the first service packet in the plurality of service packets; [[and]]	when the processor determines that the second service packet is the next service packet ; and
	when the processor determines that the second service packet is not the next service packet of the first service packet in the first VXLAN packet that has been decapsulated by the processor, the processor is further configured to store the second VXLAN packet in a memory.
26.	(Cancelled)	
27.	(Currently amended) The first network device according to claim [[26]]25, wherein	the processor is further configured to determine whether a third VXLAN packet is stored in the memory, wherein the third VXLAN packet is a VXLAN packet received by the receiver on the first link or the second link, the third VXLAN packet comprises a third sequence number and a third service packet, the third sequence number indicates a location of the third service packet in the plurality of service packets, and the third service packet is the next service packet of the first service packet in the first VXLAN packet that has been decapsulated by the processor; and	when the processor determines that the third VXLAN packet is stored in the memory, the processor is further configured to decapsulate the third VXLAN packet.
28.	(Currently amended) The first network device according to claim [[26]]25, wherein	when residence time of a fourth VXLAN packet in the memory is greater than or equal to a first time threshold, the processor is further configured to determine whether a value of a fourth sequence number is less than a value of a sequence number comprised in another VXLAN packet stored in the memory; and the processor is further configured to determine whether the value of the fourth sequence number is greater than a value of the first sequence number in the first VXLAN packet that has been decapsulated by the processor, wherein the fourth VXLAN packet is a VXLAN packet received by the receiver on the first link or the second link, the fourth VXLAN packet comprises the fourth sequence number and a fourth service 
29.	(Currently amended) The first network device according to claim [[26]]25, wherein	when residence time of a fourth VXLAN packet in the memory is greater than or equal to a first time threshold, the processor is further configured to determine whether a value of a fourth sequence number is greater than a value of a sequence number comprised in another VXLAN packet stored in the memory, wherein the fourth VXLAN packet is a VXLAN packet received by the receiver on the first link or the second link, the fourth VXLAN packet comprises the fourth sequence number and a fourth service packet, and the fourth sequence number indicates a location of the fourth service packet in the plurality of service packets; and	when the processor determines that the value of the fourth sequence number is greater than the value of the sequence number comprised in the another VXLAN packet stored in the memory, the processor is further configured to: reset the residence time of the fourth VXLAN packet in the memory, and re-count the residence time of the fourth VXLAN packet in the memory.
30.	(Currently amended) The first network device according to claim [[26]]25, wherein	when residence time of a fourth VXLAN packet in the memory is greater than or equal to a first time threshold, the processor is further configured to determine whether a value of a fourth sequence number is less than a value of a sequence number comprised in another VXLAN packet stored in the memory; and the processor is further configured to determine 
31.	(Previously presented) The first network device according to claim 25, wherein	the first VXLAN packet further comprises an identifier of a first data flow, and the first data flow comprises the plurality of service packets.
32.	(Currently amended)	A second network device in a virtual extensible local area network (VXLAN), wherein the second network device comprises:	a receiver, configured to receive a plurality of service packets from a virtual machine (VM), wherein the plurality of service packets comprise a first service packet and a second service packet;	a processor, configured to generate a first VXLAN packet based on the first service packet, wherein the first VXLAN packet comprises a first sequence number and the first service , the second sequence number enabling the first network device to determine whether to decapsulate or to store the second VXLAN packet after decapsulation of the first VXLAN packet; and	after the transmitter sends the first VXLAN packet to the first network device on the first link, the transmitter is further configured to send the second VXLAN packet to the first network device on the second link.
33.	(Previously presented) The second network device according to claim 32, wherein	the first VXLAN packet further comprises a VXLAN header, and the VXLAN header comprises the first sequence number.
34.	(Previously presented) The second network device according to claim 32, wherein	the first VXLAN packet further comprises a generic network virtualization encapsulation (GENEVE) header, the GENEVE header comprises a sequence number type-length-value (TLV), and the sequence number TLV comprises the first sequence number.
35.	(Previously presented) The second network device according to claim 32, wherein.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 18 and 25 are allowable because the prior art fail to teach or render obvious to claim limitation:
“the VXLAN tunnel comprising the first link and a second link, wherein the first VXLAN packet comprises a first sequence number and a first service packet, and the first sequence number indicates a location of the first service packet in a plurality of service packets; decapsulating, by the first network device, the first VXLAN packet; receiving, by the first network device on the second link, a second VXLAN packet sent by the second network device, wherein the second VXLAN packet comprises a second sequence number and a second service packet, and the second sequence number indicates a location of the second service packet in the plurality of service packets; after the first network device decapsulates the first VXLAN packet, determining, by the first network device, whether the second service packet is a next service packet of the first service packet in the plurality of service packets; and when the first network device determines that the second service packet is the next service packet of the first service packet, decapsulating, by the first network device, the second VXLAN packet; and wherein the method further comprises: when the first network device determines that the second service packet is not the next service packet of the first service packet in the first VXLAN packet that has been decapsulated by the first network device, storing, by the first network device, the second VXLAN packet in a memory.”
Claim 32 is also allowable because the prior art fail to teach or render obvious to claim limitation: “a transmitter, configured to send the first VXLAN packet to a first network device in the VXLAN on a first link, the first network device connected to the second network , the second sequence number enabling the first network device to determine whether to decapsulate or to store the second VXLAN packet after decapsulation of the first VXLAN packet; and after the transmitter sends the first VXLAN packet to the first network device on the first link, the transmitter is further configured to send the second VXLAN packet to the first network device on the second link.”

Sindhu et al. EP2928134 (cited in EPO search report as D1 reference and applicant submitted IDS) and equivalent US filing US20150281128A1 in para. [0069] teaches “outer” or “tunnel” packet 155 includes outer header 156 and inner or “encapsulated” packet 157. Outer header 156 may include protocol or type-of-service (TOS) field 162 and public (i.e., switchable by the underling physical network for a virtual network associated with inner packet 157) IP address information in the form of source IP address field 164 and destination IP address field 166. A TOS field may define a priority for packet handling by devices of switch fabric 14 and HNAs as described herein. Protocol field 162 in this example indicates tunnel packet 155 uses GRE tunnel encapsulation, but other forms of tunnel encapsulation may be used in other cases, including IPinIP, NVGRE, VxLAN, and MPLS over MPLS, for instance. However, the prior art fails to teach the claim limitation cited above.

Kanecherla et al. US 20180176124 A1 in para. [0093] teaches specific operations of the process 300 may not be performed in the exact order shown and described. For example, the process first performs an encapsulation operation on the packet in order to encapsulate the packet with the necessary tunneling data (of a particular tunneling protocol such as VXLAN). Para.[0140] The process of some embodiments also inserts (at 960) a set of connection parameters and variables in the packet (e.g., in one or more headers of the packet, in one or more tunnel headers of the packet) in order to transfer the state of the connection to the destination machine. As described above, these connection state parameters can be different for different protocols. For example, for a TCP protocol, the parameters include, but are not limited to, a sequence number, a time stamp, a window size, negotiated TCP options, etc. However, the prior art fails to teach the claim limitation cited above.



Jain et al. US 20140348006 A1 in para. [0084] and FIG. 12 receiving an echo reply in accordance with an embodiment. A receiving node (e.g., originating tunnel end point device 320) should only receive an echo reply in response to a previously sent echo request. As such, at 1202 upon receipt of a well-formed echo reply at either encapsulation module 382 or originating application 362, originating application 362 determines if the echo reply matches (corresponds to) a previously sent echo request based on the destination UDP port 720 and the sender's handle 774 values of the echo reply at 1204. If no match is found, the echo reply is deleted at 1206. Otherwise, originating application 362 determines the particular sequence number match with a corresponding sequence number of a previously sent echo request at 1208. However, the prior art fails to teach the claim limitation cited above.

Bevinamarad et al. US 20150295729 A1 in para. [0002] teaches tunnel processing refers to the encapsulation of packetized data to be transmitted from a source node through an intermediate communications network to a destination node and/or the subsequent decapsulation of the received encapsulated packet at the destination node. Encapsulation involves pre-pending one or more outer, transport (e.g., IP/UDP) headers followed by an inner, tunnel protocol header to an outbound packet, while decapsulation involves removing the transport and tunnel protocol headers from an encapsulated, inbound packet. There are a wide variety of different tunnel protocols including VxLAN, GRE, GTP-u V1, L2TP, and other so-called L3 tunnel protocols. However, the prior art fails to teach the claim limitation cited above.

Iny et al. US20200067839A1 in para. [0062] teaches reordering, for instance at the egress switch e.g. TOR, packets that were packet load balanced may be a difficult problem to solve with hardware at high speed. This may especially be the case when dealing with a large-scale network with hundreds of TORs, and thousands of flows. 

Raindel et al. US 10135739 B2 teaches predefined condition is that the packet have a sequence number that matches an expected sequence number that is recorded in the flow state table for a flow to which the packet belongs. The acceleration logic is configured, upon receiving in a given flow, through the second packet communication interface, the packet having the sequence number that does not match the expected sequence number, to mark the given flow as an out-of-order flow in the flow state table and to convey the packet through the first packet communication interface along with a notification that the given flow is out of order. However, the prior art fails to teach the claim limitation cited above.

Singh et al. US 10050855 B1 55 teaches MC-LAG 220 may identify, based on detecting the first connection, the second connection, and the set of links forming the MC-LAG 220, the client device as a multi-homed client 210. Notably, while MC-LAG 220 may be aware of multi-homed client 210, multi-homed client 210 may not be aware of each MC-LAG peer 215. Rather, multi-homed client 210 may only be aware of MC-LAG 220 (i.e., multi-homed client device 210 may treat MC-LAG 220 as a single device). In some implementations, MC-LAG 220 may identify one or more multi-homed clients 210 connected to MC-LAG 220. In some implementations, VXLAN tunnels, and corresponding tunnel liveness sessions, of multi-homed client 210 be maintained across the multiple MC-LAG peers 215 to which multi-homed client 210 is connected, as described below. However, the prior art fails to teach the claim limitation cited above.

Narayanan US 20190199636 A1 in claim 1 teaches (a) receiving, by a first device, a first packet to be transmitted via a tunnel to a second device via one of a plurality of paths; (b) determining, by the first device, a first hash of two or more of the following identified from the first packet. However, the prior art fails to teach the claim limitation cited above. 



Therefore, 18, 20-25 and 27-35 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468